               Case 2:17-cv-04663-DWL Document 369 Filed 12/02/20 Page 1 of 2



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Dominic W. Lanza                              Date: December 2, 2020
 Case Number: CV-17-04663-PHX-DWL
 Cramton v. Grabbagreen Franchising LLC et al
                   Emily Dierberg Armstrong and
                   Todd Feltus with Plaintiff Kim                   Larry J. Cohen and
                   Cramton (all appearing                           Kelli Toronyi Newman
 APPEARANCES: telephonically)                                       (both appearing telephonically)
                   Plaintiff(s) counsel                             Defense counsel


 Telephonic Conference

This is the time set for Telephonic Conference re: Defendants’ Motion to Change the Format of the
Trial or Continue Trial (Doc. 365). The Court advises counsel it has also reviewed Plaintiff’s response
(Doc. 368). Discussion held. For reasons as stated on the record, IT IS ORDERED granting in part
and denying in part Defendants’ motion (Doc. 365). The bench trial will proceed as scheduled on
December 10, 2020. However, the Court will permit Defense counsel and Defendant to appear
remotely for trial. If a trial witness is not comfortable appearing in the courtroom to testify, counsel are
directed to file a motion requesting remote appearance. Logistics of witnesses’ remote appearances are
discussed.

The Court will consult with its IT staff regarding remote appearances and will either schedule another
telephonic status conference to discuss this issue or will direct Court staff to communicate with counsel
by e-mail regarding remote appearance procedures.

Regarding Defendants’ trial exhibits, Defense counsel are directed to ship their marked exhibits, the
binder of exhibits for the Court and the Defendants’ exhibit and witness lists (three copies each) to the
courthouse as soon as possible. The Court further directs Defense counsel to provide copies of trial
exhibits to their witnesses that will be discussed with each particular Defense witness prior to their
testimony.

Counsel address the Court regarding the length of trial. The Court will hold trial on December 16
(barring any issues with the availability of trial courtroom 604) to allow an additional trial day in light
of the Court’s ruling permitting remote appearances. Discussion held regarding counsels’ allotted trial
hours.
             Case 2:17-cv-04663-DWL Document 369 Filed 12/02/20 Page 2 of 2

CV-17-04663-PHX-DWL                                                           December 2, 2020
Cramton v. Grabbagreen Franchising LLC, et al.                                       Page 2 of 2


LATER: The Court having confirmed that Courtroom 604 is available on December 16, counsel are
advised that trial will be in session that day.


Deputy Clerk: Maureen Williams
Court Reporter: Candy Potter                                               Start: 10:00 AM
                                                                           Stop: 10:40 AM
